Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 2/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the nanowells are intended to be a part of the instantly claimed invention because the nanowells are set forth in the preamble and are further detailed in claim 4.  If the nanoimprinted wells form part of the device then the nanoimprinted wells should be in the body of the claim as a part of the claimed invention?
In claim 1, line 3, “the substrate” lacks antecedent basis.  What defines “the substrate”, a plate having nanoimprinted wells?  Clarification is necessary. 
In claim 1, Applicant sets forth the use of the print gap for “containing a nanoink having a carrier fluid” and it is unclear whether the nanoink including carrier fluid and nanoparticles are 
In claim 8, it is unclear as to the meaning of the phrase, “the coating is of a material that matches the surface energy of the nanoimprinted substrate”?
In claim 10, it is unclear as to the meaning of the phrase, “the coating is of a material that matches the surface energy of the nanoimprinted substrate”?
In claim 12, it is unclear as to the meaning of the phrase, “a distance of the print gap is equal to a meniscus height of a drop of the carrier fluid upon the platen”.  Not sure what distance this covers?
Claim 13 contains the trademark/trade name “Teflon” as well as “Delrin”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names “Teflon” as well as “Delrin” are used to identify/describe the materials from which the platen is made and, accordingly, the identification/description is indefinite.

  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-10, 12, and 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 3, Applicant further discusses the nanoparticles which have been set forth in the preamble as “intended use” such that any further detail to the nanoparticles intended to be used in the device would not further structurally limit the device.
In claim 4, Applicant further discusses the width of nanoimprinted wells which have been set forth in the preamble as “intended use” such that any further detail to the nanowells intended to be used in the device would not further structurally limit the device.
In claims 5-7, if the substrate comprises nanoimprinted wells on a substrate surface as set forth in the preamble of claim 1 then the substrate which would refer back to the nanoimprinted wells (intended use) being made of a particular material whether glass or plastic would not further structurally limit the device of claim 1.  

In claim 12, a distance of the print gap does not appear to further structurally limit the device when there is no distinct distance measurement or distance range.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malaquin et al (“Controlled Particle Placement Through Convective and Capillary Assembly”; (XP055606671).
Malaquin provides a device for nano-assembly of nanoparticles in nanoimprinted wells in a substrate surface (PDMS template with 100-200nm deep structures; see Fig. 2; 2. Experimental Section), the device comprising a substrate holder arranged to support the substrate surface (see Fig. 2); a platen or fixed slide arranged to have a print gap (500 microns) between the substrate and platen, the print gap configured to hold an aqueous dispersion of gold or PS nanoparticles; a heater (i.e., Peltier element) configured to provide heat to the substrate holder; and a conveyor 
Regarding claim 2, the carrier fluid is aqueous or water.
Regarding claim 3, the nanoparticles have a diameter less than 500 nanometers.
Regarding claim 4, nanoimprinted wells would have dimension (i.e., width) nanosized being less than 10 microns.
Regarding claim 5, the templates may include glass backplane (see “Fabrication of Stamps and Masters”).
Regarding claims 8-10 and 15-17, the properties of the nanoparticles which are intended to be used in the device have been given no patentable weight as the nanoparticles are set forth in the preamble.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malaquin et al (“Controlled Particle Placement Through Convective and Capillary Assembly”; (XP055606671).
Malaquin provides a device for nano-assembly of nanoparticles in nanoimprinted wells in a substrate surface as mentioned above and Malaquin further appears to set forth that the template may be elastomeric (see paragraph preceding 2. Experimental Section).  This would appear to suggest that the substrate surface would be plastic or polymer based.  As such, it would have been obvious to one of ordinary skill in the art to provide the template being made from a suitable plastic material to allow filling of the nanowells.  Selectivity of a suitable material from which to make the template would have been within the purview of one skilled in the art (MPEP 2144.07).
Regarding claim 11, the provision of a suitable conveyor to move the template relative to the platen so as to fill nanoimprinted wells would be within the purview of one skilled in the art.
Regarding claim 12, appropriate distancing of the print gap to effect filling of the nanowells would be determined via routine experimentation.
Regarding claim 13, the platen being made from a suitable non-stick material such as Teflon or Delrin or acetal to prevent fluids from sticking to the platen upon filling the nanowells would be within the purview of one skilled in the art.  Selectivity of a suitable material from which to make the platen would have been within the purview of one skilled in the art (MPEP 2144.07).
Regarding claim 14, polishing of the surface of the platen to effect low friction effecting smooth releasable transfer of fluids from the print gap into the nanowells or even to perform efficient dragging would appear to be within the purview of one skilled in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents set forth the state of the art with respect to devices for filling or injecting flowable material into at least one well:  Bahnmuller et al (US 2009/0061213), Hata et al (US 7938636), and Yoon et al (US2012/0100364).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/31/2021